Order, dated June 10, I960, granting plaintiff’s motion for an examination before trial of Harry A. Webber as a witness and directing the production of pertinent books and records in accordance with section 296 of the Civil Practice Act, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellants, and in the exercise of discretion the motion is denied, with $10 costs. Upon a consideration of the issues as framed by the pleadings, and the nature of Webber’s employment, it is apparent that an examination of the witness could not be conducted without inevitably and of necessity involving the production and revelation of his work products. Motion for a stay dismissed, having become academic by virtue of the decision herein. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.